DETAILED ACTION
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in reply to applicant’s arguments filed on 06/18/2021 and a supplemental amendment filed on 07/26/2021. Claims 1-9 have been amended. New claims 10-20 are added. Claims 1-20 are pending. Claims 1 and 9 are independent form are presented for examination.

Response to Argument
2	Applicant’s arguments and remarks filed on 06/18/2021 and a supplemental amendment filed on 07/26/2021 have been fully considered but they are moot based on new grounds of rejection. 

Claim Rejections - 35 USC § 103
3	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4	Claims 1-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (Morris, hereinafter) (US Patent Application Publication No. 2015/0348162 A1) in view of Argue et al. (Argue, hereinafter) (U.S. Patent Application Publication No. 2014/0147018 A1).
Regarding claim 1, Morris teaches a system for suggesting a list of actions to a user including a server and an automaton connected to the server, the automaton comprising means for, when a user comes close to the automaton: 
acquiring an image of the user ([0020]; capturing consumer image) and a first context data associated with the user ([0020] & [0029]; consumer body); 
([0021]; The controller 304 conveys data collected on the aforementioned ports 307, 310, 313, 314, and camera 316 through a communications network 325 to a server/data processing resource 330); 
the server (a server/data processing resource 330)comprises means for: 
receiving the image of the user and the first context data ([0021]; The controller 304 conveys data collected on the aforementioned ports 307, 310, 313, 314, and camera 316 through a communications network 325 to a server/data processing resource 330);; 
identifying the user from the image of the user ([0029]; determination of the consumer using consumer data); 
connecting to a database in order to extract a profile of the user from the database or to create the profile if the profile does not exist ([0021] & [0029]; The controller 304 conveys (by extracting from the database, for example) data collected on the aforementioned ports 307, 310, 313, 314, and camera 316 through a communications network 325 to a server/data processing resource 330...The illustrated server/data processing resource 330 is connected to a database (D.B.) 336 and suggestion logic unit (SLU) 340); 
calculating said list of actions that is suited to the user ([0029]; determining the suggestions to be provided to the consumer); 
transmitting to the automaton the list of actions ([0029]-[0030]; providing the suggestions via the controller 304 of system 300 to the consumer for consumer action); 
the automaton (controller 304 of system 300, Fig. 3 & 4) further including means for: 
receiving and displaying the list of actions in order to enable a selection by the user ([0048], [0016] & [0021]; If the consumer is determined to be overweight or to have particular dietary sensitivities, then the system may suggest sugar free drinks through a controller, Fig. 3 & 4); 
identifying and carrying out an action selected by the user from said list of actions ([0048]-[0050]; after being presented with these suggestions, the consumer makes a selection at block 440. The system may then compare the consumer selection to the rule sets and offer an alternative); 
acquiring second context data relative to the action selected by the user ([0050]-[0051]; receives consumer’s feedback/selection on alternative suggestion(s)); 
transmitting to the server the second context data and the action selected by the user ([0050]-[0051]; user original selection and the user's acceptance or rejection of the recommendations (for alternate suggestion) is noted and may further be used to further refine the system via this feedback); 
the server further comprising means for receiving the second context data and the action selected by the user, calculating a datum representative of a feedback of the user relative to the action selected from the second context data and updating the profile of the user in the database ([0050]-[0051]; the user's acceptance or rejection of the recommendations is noted and may further be used to further refine the system via this feedback), the profile of the user including: 
a unique identifier associated with an identity of the user ([0042]; consumer's social network through, for example, information provided on a smart card or cell phone, be able to mine her profile); 
a history of selections already made by the user on the automaton and the second context data and the datum representative of the feedback of the user relative to each selection already ([0042] & [0050]; consumer's social network through, for example, information provided on a smart card or cell phone, be able to mine her profile); 
calculating of the list of actions that is suited to the user takes into account the identity of the user, the profile of the user and the first context data ([0050]; refining the suggestions based on the feedback and additional information received about the consumer).
Morris further discloses the user's acceptance or rejection of the recommendations is noted and may further be used to further refine the system via this feedback. The system may thus improve on its performance in offering suggestions that the consumer will accept ([0050] & [0029]). 
But Morris doesn’t explicitly disclose the system further comprising a remote means for displaying a failure to operate of said automaton connected to the server and wherein the server further comprises means for: associating a modification of said datum representative of the feedback of the user relative to a same action for a same context with said failure to operate of the automaton on which the action is carried out; and  transmitting to the remote means for displaying information concerning the failure to operate of the automaton.
However, Argue in analogous art, discloses the system further comprising a remote means for displaying a failure to operate of said automaton connected to the server ([0049]-[0052]; the staffing adjustment module 420 may automatically transmit messages for display or playback to employees when dissatisfaction is found to exceed a threshold. A message may, for example, be sent to an employee occupied elsewhere in the store to go operate a POS register) and wherein the server further comprises means for: 
associating a modification of said datum representative of the feedback of the user relative to a same action for a same context with said failure to operate of the automaton on ([0049]-[0052]; A staffing adjustment module 420 of the customer satisfaction module 400 may be operable to automatically make adjustments to staffing in response to detected dissatisfaction of customers in queues according to the biometric data); 
transmitting to the remote means for displaying information concerning the failure to operate of the automaton ([0049]-[0052]; the staffing adjustment module 420 may automatically transmit messages for display or playback to employees when dissatisfaction is found to exceed a threshold. A message may, for example, be sent to an employee occupied elsewhere in the store to go operate a POS register).
It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to combine the teaching of Morris and Argue because Argue’s teaching would allow Morris’s system to optimize the refining operation of an automaton module during errors and/or mismatches.

Regarding claim 2, Morris further disclose the system according to claim 1, wherein the means for acquiring context data include one or more of a luminosity sensor, a sound sensor, an air quality sensor, a temperature sensor ([0013]; temperature sensor), a position sensor; 
the first context data and the second context data including information on one or more of a luminosity, a soundscape an air quality a temperature ([0013]; temperature) a position of a distributor.

Regarding claim 3, Morris further teaches the system according to claim 1, wherein the means for acquiring the image of the user are also used for the acquiring of the first context data and the acquiring of the second context data ([0020] & [0013]; capturing image and consumer emotional states).

Regarding claim 4, Morris further teaches the system according to claim 1, wherein the server further comprises means for, during the acquiring of the first context data and the acquiring of the second context data: 
connecting to an external network ([0017]; accessing to consumer’s social network); 
extracting from the external network external context data ([0017]; gathering consumer’s context data/emotional states form his/her social network data);
integrating these external context data in the first context data and the second context data ([0017 & [0050]; gathered social media data is used to refine suggestions that will be provided to consumer).

Regarding claim 5, Morris doesn’t fully teach the system according to claim 5, However, Argue discloses wherein the automaton comprises a localization means and wherein the information concerning the failure to operate includes information on localization of the automaton ([0042]-[0044]; user agitation or annoyance due to POS performance is tracked and associated with an identification and/or location of the POS). Therefore, the limitations of claim 5 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 6, Morris further disclose the automaton comprising the means for carrying out said instruction ([0094]; generating suggestions of items for the consumer to purchase based on a rule set and a consumer state, presenting said suggestions of items to the consumer, and receiving a selection for an item from the consumer).
But Morris doesn’t fully teach other limitations of claim 6.
([0024] & [0042]; the dissatisfaction of the customer’s engagement with the POS (i.e. POS failure to satisfy customer needs) is received by a computer system); 
the server further comprising means for transmitting said instruction to the automaton ([0024]; a customer service action may be generated in accordance with the characterization of customer dissatisfaction).
Therefore, the limitations of claim 5 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 7, Morris further teaches the system according to claim 1, further comprising a plurality of automatons connected via a network to the server and wherein the history of the profile of the user comprises the selections already made by the user and corresponding second context data and the datum representative of the feedback of the user on the plurality of automatons (Fig. 4 & [0047]-[0050]; historical and consumer feedback data are determined and utilized in the system).
	
Regarding claim 8, Morris further teaches the system according to claim 1, wherein the automaton is a distributor, each action being associated with a product, the distributor including a set point device comprising means for measuring an unused quantity of said product, the distributor further comprising means for: 
associating a measurement from said means for measuring with a second datum representative of a second feedback of the user relative to the action selected ([0050]; the user's acceptance or rejection of the recommendations is noted and may further be used to further refine the system via this feedback. The system may thus improve on its performance in offering suggestions that the consumer will accept);
transmitting the second datum representative of said second feedback of the user to the server (Fig. 4, 450; consumer’s feedback is transmitted to server); 
the server further comprising means for updating the profile of the user in the database while integrating therein the second datum representative of a feedback of the user and; calculating of the list of actions that is suited to the user also taking into account the second datum representative of the second feedback of the user ([0050]; the user's acceptance or rejection of the recommendations is noted and may further be used to further refine the system via this feedback. The system may thus improve on its performance in offering suggestions that the consumer will accept, Fig. 4).

As for claim 9, the limitations of claim 9 are similar to the limitations of claim 1 above, respectively. Therefore, the limitations of claim 9 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 10, Morris further teaches the system of claim 1, wherein the automaton is a distributor of drinks ([0010] & [0047]-[0049]; a vending machine the suggests and dispenses a drink to a user); the list of actions comprises a list of drink options ([0043], [0047] & [0044]; a vending machine suggests drinks based on various sources of data); and, the list of drink options comprises one or more of drink type options ([0048]-[0049]; caffeinated drink); drink size options; drink ingredients options ([0048]-[0049]; sugar free drinks).

Regarding claim 11, Morris further teaches the system of claim 10, wherein the calculating the list of actions comprises identifying one or more previously selected drink options in the history of selections already made by the user, wherein the feedback of the user relative to the one or more previously selected drink options is positive; and, including in the list of actions one or more similar drink options that share one or more characteristics with the one or more previously selected drink options ([0042] &[0032]; The social network analysis module 354 may, if provided with access to the consumer's social network through, for example, information provided on a smart card or cell phone, be able to mine her profile (history of selection) and other information to judge her social state. An associated rule set within the rule module 360 may then offer suggestions for purchases or other consumer behavior that is consonant with that social state…user’s previous emotional state and selection is used to determine/calculate a current suggestion).

Regarding claim 12, Morris further teaches the system of claim 11, wherein the drinks comprise coffee ([0043]; coffee); the list of drink options comprises coffee type options ([0048]-[0049]; caffeinated or not); coffee size options ([0040]; a 32 ounce soft drink); and amount of sugar options ([0048]-[0049]; sugar free drinks); and, the one or more characteristics comprise one or more of strength of coffee ([0048]-[0049]; a caffeinated beverage might be suggested); origin of coffee.


 ([0056] & [0030]; Data from a voice conversation may be, for example, speech information, silence periods, background noise, comfort noise, tones and so forth…using voice analysis module 354).

Regarding claim 16, Morris further teaches the system of claim 15, wherein the calculating a datum representative of a feedback of the user comprises one or both of analyze a tone of voice of the second voice data; analyze a volume of voice of the second voice data ([0056] & [0030]; Data from a voice conversation may be, for example, speech information, silence periods, background noise, comfort noise, tones and so forth…using voice analysis module 354).

Regarding claim 17, Morris further teaches the system of claim 15, wherein the calculating the list of actions that is suited to the user comprises evaluating a state of stress or fatigue of the user by analyzing the first voice data ([0056] & [0030]; Media information may refer to any data representing content meant for a consumer. Examples of content may include, for example, data from a voice conversation, videoconference, streaming video, electronic mail (“email”) message, voice mail message, alphanumeric symbols, graphics, image, video, text and so forth. Data from a voice conversation may be, for example, speech information, silence periods, background noise, comfort noise, tones and so forth…using voice analysis module 354).


Regarding claim 18, Morris further teaches the system of claim 17, wherein the evaluating the state of stress or fatigue of the user further comprises analyzing the image of the user ([0049]; On the other hand, if the consumer is determined to be fatigued according to facial expression, posture, sleep monitoring applications or mood tracking data).

Regarding claim 19, Morris further teaches the system of claim 1, wherein the calculating the list of actions that is suited to the user comprises selecting actions previously selected in previous conditions that are similar to measured conditions included in the first context data ([0042] & [0032]; The social network analysis module 354 may, if provided with access to the consumer's social network through, for example, information provided on a smart card or cell phone, be able to mine her profile (history based suggestion) and other information to judge her social state. An associated rule set within the rule module 360 may then offer suggestions for purchases or other consumer behavior that is consonant with that social state…user’s previous emotional state and selection is used to determine/calculate a current suggestion).

Regarding claim 20, Morris further teaches the system of claim 19, wherein the first context data comprises one or both of meteorological information extracted from an external ([0048] & Fig. 4, 430; coldness information is used to refine the suggestion).

5	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (Morris, hereinafter) (US Patent Application Publication No. 2015/0348162 A1) in view of Argue et al. (Argue, hereinafter) (U.S. Patent Application Publication No. 2014/0147018 A1) further in view of Begole et al. (Begole, hereinafter) (US Patent Application Publication No. 2007/0150916 A1).
Regarding claim 13, Morris in view of Argue doesn’t explicitly discloses the limitations of claim 13.
Argue further discloses dissatisfaction data includes a level of agitation or annoyance ([0044]). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to combine the teaching of Morris and Argue because Argue’s teaching would allow Morris’s system to optimize the refining operation of an automaton module during errors and/or mismatches.
However, Begole in analogous art, discloses wherein the second context data comprises a second image of the user (feedback image such as eye gaze, [0024]); 
the calculating a datum representative of a feedback of the user comprises analyzing the second image of the user to determine a facial expression of the user ([0024]-[0026]; One preferred sensor that may be used as sensor 118 is an eye gaze detector, which for example, identifies when eyes are directed at the content presentation unit 110. Such eye gaze detectors may or may not be sufficiently precise to track precise eye gaze location); 
when the facial expression of the user comprises a smile, calculate the datum representative of a feedback of the user as positive feedback ([0035]; Any of a wide variety of known motion sensors or visual or infrared cameras may be included for monitoring user motions and positive/negative gestures (e.g., the user points at the content or blocks their field of view using their hand)); and, 
when the facial expression of the user comprises a grimace (e.g. close eyes), calculate the datum representative of a feedback of the user as negative feedback ([0035]; Any of a wide variety of known motion sensors or visual or infrared cameras may be included for monitoring user motions and positive/negative gestures (e.g., the user points at the content or blocks their field of view using their hand)).
It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to combine the teaching of Morris and Begole because Begole’s teaching would allow Morris’s system to optimize the tuning of an automated system.

Regarding claim 14, Morris further teaches the system of claim 13, wherein the automaton is configured to encourage the user to provide the feedback of the user via the facial expression of the user ([0047] & [0010]; image data provided by a camera, which may be integrated into a vending machine (e.g. camera 110 of FIG. 1) or provided through a consumer's tablet or smart phone, may be analyzed at block 408 to characterize the consumer's facial expression (as discussed above)).

Conclusion
6	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

7	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914.  The examiner can normally be reached on Monday-Friday 8:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/M. H./
Melaku Habtemariam
Examiner, Art Unit 2447
10/15/21

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447